Citation Nr: 1400791	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to June 11, 2009.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine from June 11, 2009.

3.  Entitlement to a separate evaluation for radiculopathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee associated with tear of the left medial meniscus, post operative, prior to November 18, 2009.

6.  Entitlement to a rating in excess of 30 percent for a left total knee replacement from January 1, 2011.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a December 2006 rating decision, the RO continued the 10 percent disability ratings assigned for degenerative joint disease of the left knee, degenerative joint disease of the right knee, and degenerative joint disease of the lumbar spine.  

In a July 2009 rating decision, the RO increased the Veteran's disability rating for his degenerative joint disease of the lumbar spine from 10 to 20 percent and assigned an effective date of June 11, 2009.
On November 18, 2009, the Veteran underwent a left total knee replacement.  The RO, in a March 2010 rating determination, assigned a 100 percent disability rating for the left total knee replacement from the date of the surgery until January 1, 2011, and assigned a 30 percent disability rating thereafter.

As higher ratings for these disabilities are available at each stage noted on the title page, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal.   AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in May 2009 and before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  

In April 2011, the Board remanded the matter to the RO for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VMBS electronic claims file reveals no additional records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC 


FINDINGS OF FACT

1. Prior to and from June 11, 2009, the Veteran's service-connected degenerative joint disease of the lumbar spine has been manifested by functional loss more nearly approximating forward flexion limited to 60 degrees or less, but forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, neurologic impairment outside of lumbar radiculopathy of the left leg, and/or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months have not been shown.

2.  Lumbar radiculopathy of the left lower extremity is comparable to no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected degenerative joint disease of the right knee has been manifested by complaints pain on motion of the knee on examination, but it has not been the functional equivalent of flexion limited to 30 degrees of the right knee; knee extension was not impaired and instability of the knee has not been demonstrated.

4.  Prior to November 18, 2009, the Veteran's service-connected degenerative joint disease of the left knee associated with tear of the left medial meniscus, post operative, was manifested by complaints pain on motion of the knee on examination, but it has not been the functional equivalent of flexion limited to 30 degrees of the left knee or extension limited to 15 degrees; other impairment of the knee outside of removal of the semilunar cartilage, including instability, has not been demonstrated.

5.  From January 1, 2011, the Veteran's left total knee replacement has not been productive of severe painful motion or weakness; neither flexion limited to 30 degrees nor impairment of extension has been shown.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for chronic lumbar strain with degenerative disc disease, prior to June 11, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2012).  

2.  The criteria for a rating in excess of 20 percent rating for chronic lumbar strain with degenerative disc disease from June 11, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2012).  

3.  The criteria for a 10 percent rating for lumbar radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2012).

4.  The criteria for a rating in excess of 10 percent rating for degenerative joint disease of the right knee have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260 (2012).

5.  The criteria for a rating in excess of 10 percent rating for degenerative joint disease with tear of the left medial meniscus, prior to November 18, 2009, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260 (2012).

6.  The criteria for a rating in excess of 30 percent rating for left total knee replacement from January 1, 2011, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his lumbar spine, left knee, and right knee disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2006 letter.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, as well as Social Security Administration (SSA) records.  He also presented testimony at a DRO hearing in May 2009, and at a Board hearing in November 2010.  

During the hearing, the Veterans Law Judge clarified the issues and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing.

The Veteran was also provided with VA examinations in October 2006 and June 2009.  In April 2011, the Veteran was afforded another examination pertaining to the Veteran's bilateral knee and lumbar spine disabilities, pursuant to the Board's January 2011 remand. As these examinations were based on review of the Veteran's symptoms and complaints, and discuss his right knee, left knee, and lumbar spine disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  In addition, the April 2011 examination complies with the Board's remand instructions.  Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran has already been assigned staged ratings for his lumbar spine and left knee disabilities.  The Board will accordingly consider the propriety of the rating at each stage and whether additional staged ratings are appropriate.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A.  Lumbar Spine

Historically, the RO granted service connection for degenerative joint disease of the lumbar spine in a March 2002 rating decision.  A 10 percent rating was assigned from September 28, 2000.  The Veteran filed the instant claim for increased rating in August 2006, and appealed a December 2006 rating decision continuing the 10 percent rating.   As noted above, during the course of the Veteran's appeal, the RO awarded a 20 percent rating for the disability, effective from July 16, 2009.  

The Veteran's chronic lumbar strain with degenerative disc disease is rated as 10 percent and 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The pertinent evidence of record includes a September 2006 x-ray report reflecting a diagnosis of osteopenia and degenerative arthritis of the lumbar spine, narrowing of the L5-S1 interspace, and mild L4-L5 spondylolisthesis.  

A September 2006 treatment report from Dr. S. reveals that there was low back tenderness and restricted motion both on active and passive range of motion.  

On VA examination in October 2006, the Veteran endorsed symptoms of fatigue, decreased motion, and a dull, aching-type pain.  He denied radiation of pain and parethesias, but he did endorse leg or foot weakness.  While the Veteran noted that he experienced urinary frequency and nocturia, the examiner indicated that this was secondary to drinking large amounts of water and milk and not the Veteran's lumbar spine disability.  The Veteran reported that he experienced severe flare-ups of spinal pain every 3 to 4 months lasting a duration of 1 to 2 days at a time.  Precipitating factors were unknown, and his symptoms were relieved with an injection.  He indicated that he could not perform any activities until he got the injection.  The Veteran was limited to walking one-quarter of a mile.  The examiner noted that this was not an examination for intervertebral disc syndrome.

On examination of the muscles of the spine, there was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The examiner indicated that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Posture, head position, and gait were normal.  The spine was symmetrical in appearance.  There were no abnormal spinal curvatures.  A detailed motor examination reflex examination of the lower extremities yielded normal findings; however, a sensory examination revealed decreased sensation to vibration and   pinprick from the knee to the toes of the entire lower leg bilaterally.  There was no thoracolumbar spine ankylosis.

On range of motion testing, flexion was to 75 degrees.  There was no pain on range of motion or repetitive range of motion, nor was there additional loss of motion on repetitive use.  Extension was to 30 degrees with pain on passive motion.  There was no pain on repetitive use and no additional loss of motion on repetitive use.  Right and left lateral flexion and right and left lateral rotation were each to 30 degrees.  There was no pain with active motion, pain after repetitive use, or additional loss of motion on repetitive motion for any of these motions.  The examiner indicated that while flexion was reduced, it should be considered "normal" for this Veteran due to his large abdominal girth.

An x-ray of the lumbar spine revealed questionable transition-type lumbar spine, focal degenerative and scattered hypertrophic changes, and no acute bony abnormality.  It was noted that the Veteran had retired from coal mining in 1985 due to medical/physical problems.  A diagnosis of degenerative disc disease of the lumbar spine was assigned.  Effects on usual daily activities included moderate effects on chores, shopping, exercise, recreation, and travel.  The examiner noted that the disability prevented sports and required him to avoid heavy lifting. 

A January 2007 MRI report revealed multilevel degenerative disc disease, most severe at L2-L3 and L4-L5, L5-S1 fusion, grade 1 anterolisthesis of L4 on L5, with bilateral L4 spondylosis and moderate bilateral foraminal narrowing and severe canal narrowing at this level, and disc bulges and protrusions.

Treatment records from private physician Dr. S. reflect the Veteran's general complaints of chronic low back pain.  In May 2007, the Veteran reported that factors that aggravated his back pain included temperature or humidity, prolonged activities, prolonged positions, lifting, and climbing steps.  He also experienced stiffness, paravertebral muscle spasms and radicular pain in the right and left hips and legs. Pain was relieved with medication, rest, and position changes.  Objectively, there was evidence of painful movement. Inspection and palpation the bones, joints, and muscles revealed pain on movement and weight bearing and stiffness.  A neurologic examination was unremarkable.  
 
A July 2007 report reflects that the Veteran complained of low back pain, stiffness, paravertebral muscle spasms, and radicular pain in the right and left leg.  An impression of chronic low back pain was indicated.  

A July 2007 report from Dr. S. reflects that the Veteran presented with complaints of spinal pain.  Gait and station examination revealed midposition without abnormalities.  Muscle strength was 5 out of 5.  Neurologically, coordination was good and deep tendon reflexes were normal.   

A September 2007 report notes that he Veteran had back pain, as well as difficulty walking and weakness.  Range of motion was stiff and there was lumbar spine tenderness. 

A July 2008 treatment report from Dr. S. notes a finding of general joint tenderness and lumbosacral spine tenderness.  

An October 2008 report from Scott Orthopedic Center includes an inspection of the spine, which revealed that the spine and spinal column were unremarkable and age appropriate.  There was normal spinal lordosis and no obvious deformity or tenderness.  Lumbar motion was noted to be age appropriate.

During the Veteran's May 2009 DRO hearing, the Veteran indicated that he experienced back spasms 4 to 5 times per week.  He indicated that that he had undergone injection of the lumbar spine approximately 6 months prior.  He indicated that he got a shot whenever his back went out. He reported that his back went out randomly and was not necessarily precipitated any particular activity.  The Veteran also testified that he had difficulty with bending and that he had to sleep on his side due to back pain.  He reported that he could not do yard in work or chores around the house.  He indicated that he stopped working in 1985 in part due to his back.  

On VA examination in June 2009, the Veteran reported that his back hurt if he walked over 150 yards.  He denied urinary incontinence, numbness, paresthesias, leg or foot weakness, or unsteadiness, though he did indicate that spasms in his legs could keep him from getting good sleep.  He also endorsed decreased motion, stiffness, weakness, spasm, and pain in the lumbar area.  He described the pain as a dull ache, and denied radiation of pain.  He also denied flare-ups of spinal conditions.  The examiner noted that there were no incapacitating episodes of spine disease.  He was able to walk up to one-quarter of a mile.

Inspection of the spine revealed normal posture and head position, and there was symmetry in appearance.  Gait was normal and there were no abnormal spinal curvatures.  Objectively, there was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracic sacrospinalis.  The examiner indicated that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.

A detailed motor examination of the lower extremities yielded normal findings.  On sensory examination, there was no pinprick, vibration, or light tough sensation over the patella of the left knee, and there was a loss of vibration sense in the third, fourth, and fifth toes of the left foot.  A reflex examination yielded normal findings.  

Range of motion testing revealed flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 15 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 30 degrees.   There was objective evidence of pain on active range of motion and upon repetitive range of motion.  However, there was no additional limitation of range of motion after three repetitions.  

An x-ray of the lumbar spine revealed degenerative hypertrophic changes, implanted metallic leads, and no acute bony abnormality or significant change from October 2006.  A diagnosis of degenerative disc disease of the lumbar spine was assigned.  The examiner indicated that the disability caused no effects on employment, as the Veteran was not employed, and severe effects on activities such as chores and exercise and moderate effects on shopping and traveling.  

A September 2009 report from Dr. S. includes a musculoskeletal examination revealing general joint tenderness and lumbosacral spine tenderness.

A December 2010 treatment report reflects that the Veteran presented with complaints of low back pain.  Aggravating factors of pain included temperature or humidity, prolonged activities, prolonged positions, lifting, and climbing stairs.  He indicated that the pain was located in the sacroiliac area.  The Veteran endorsed stiffness, weakness, and difficulty walking.  An examination revealed lumbosacral spine tenderness.  

During the Veteran's November 2010 Board hearing, he indicated that he developed low back pain after walking longer distances.  He reported that the back pain affected his ability to sleep.  The Veteran also noted that he experienced muscle spasms in both legs and that the pain radiated to the legs through the hip.  He noted that he could only bend down so far, and that his daughter had to help him tie his shoes.  In addition, he reported difficulties with dressing and undressing.  He indicated that his symptoms had remained largely unchanged and were similar to symptoms experienced prior to the June 2009 VA examination. 

On VA examination in April 2011, the Veteran reported that he originally injured his back in service during a football game, and then reinjured his back while working in a coal mine in 1985 when a roof fell on his back.  He had spinal fusion surgery shortly thereafter and surgical revision in 1986.  He did not work this injury.  He was told that he had "busted" two discs.  He reported current symptoms of pain in his back when he sat.  The pain was only located in his back.  The Veteran endorsed a history of decreased motion, stiffness, and spine pain.  He described the pain as aching and constant, and rated the pain as moderate in severity.  He denied numbness, parethesias, and leg or foot weakness.   He indicated that he was able to walk one-quarter of a mile.  The examiner noted that there were no incapacitating episodes of spine disease.

Inspection of the spine revealed normal posture and head position, and there was symmetry in appearance.  The examiner indicated that the Veteran had a gait abnormality; however, he indicated that the Veteran's wide-based gait was probably due to his obesity.  There was no evidence of abnormal spinal curvature or ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracolumbar sacrospinalis.  The examiner indicated that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

Range of motion testing revealed flexion to 52 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  While there was objective evidence of pain following repetitive motion, there was no additional limitation after 3 repetitions of range of motion.  

Neurologically, a detailed reflex examination revealed hypoactive knee jerk and absent ankle jerk on the left-all other findings were normal.  A sensory examination was normal on the right, while there was decreased sensation involving the sciatic nerve on the left.  A detailed motor examination yielded normal findings.

The examiner diagnosed osteoarthritis and degenerative disc disease of the lumbosacral spine.  The examiner indicated that this disability caused decreased mobility, problems with lifting and carrying, pain, and decreased ability to exercise or play sports.

With respect to the claim for increased rating for degenerative joint disease of the lumbar spine for the period prior to June 11, 2009, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion with occasional flare-ups.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 20 percent rating is also warranted for the period prior to
June 11, 2009.  In reaching this determination, the Board finds that during this initial period, there was evidence of pain and lumbar spine tenderness, and it was noted that the Veteran had restricted motion both on active and passive range of motion.  Thus, this evidence establishes that flexion was functionally limited to 60 degrees or less.

However, the Board also finds that a rating in excess of 20 percent is not warranted at any time.  In order to warrant a higher rating, there must be the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  In this case, VA examinations clearly demonstrate forward flexion of the lumbar spine to greater than 30 degrees.  As regard the other criteria, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in range of motion. There is nothing to suggest that the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Consequently, a higher rating is not warranted on this basis.  

The Board has also considered whether a separate evaluation is warranted for neurological manifestations of the Veteran's service-connected lumbar spine disability.   

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

As noted above, the preponderance of the evidence in this case indicates that the Veteran has radiculopathy of the left lower extremity.   On VA examination in April 2011, the examiner confirmed left sciatic nerve impairment involving decreased sensation in the left lower extremity.  Decreased sensation was also demonstrated on VA examination in October 2006 and June 2009.  Therefore, the Board finds that the neurological manifestations of the Veteran's lumbar spine disability warrant the assignment of a separate, 10 percent rating under Diagnostic Code 8520.  The Board finds that a rating in excess of 10 percent is not warranted because the medical evidence has shown that the Veteran has some reflex and sensory deficits consistent with no more than mild incomplete paralysis of the right lower extremity.  The October 2006, June 2009 and April 2011 VA examiners indicated that motor examinations of the left lower extremity were normal, and reflex examinations have only yielded abnormal findings on examination in April 2011.  As such, the overall record does not support the assignment of the next higher, 20 percent, rating under Diagnostic Code 8520, which requires moderate incomplete paralysis.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520.  It logically follows that no higher rating under this diagnostic code is assignable.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted (other than on the left leg) because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  As regards the Veteran's right leg, the Board is fully aware of the complaints of pain also radiating to this lower extremity.  However, while the October 2006 VA examination documented decreased sensation to vibration and   pinprick from the knee to the toes of the entire lower leg, subsequent examinations yielded normal neurologic findings.  As such, the Board finds that the preponderance of the evidence is against a finding of right lower extremity radiculopathy associated with the Veteran's lumbar spine disability.

In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition.  The Veteran is competent to report sensations such as numbness, tingling, and radiating pain.  However, his report is inconsistent with the medical evidence.  We conclude that the medical evidence, prepared by skilled professionals, is more probative and more credible than the appellant's lay evidence.  Accordingly, a separate evaluation for neurologic manifestations, other than left leg radiculopathy, is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that his lumbar spine symptoms can be incapacitating and are frequently relieved with rest or by lying down, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has considered whether there is any other basis for granting higher ratings for this disability, but has found none.  Consideration has been given to assigning additional staged rating; however, at no time during the period in question have the Veteran's lumbar spine disability warranted more than the rating discussed above.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 119.

Finally, the Board has also considered the Veteran's statements regarding the severity of his low back symptoms. Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time. The testimony was non-specific and failed to establish a greater degree of functional impairment.  Although he described spasm, even if credible, there is no proof of abnormal curvature or gait.  Here, the medical findings (as provided in the various VA examination reports) directly address the criteria under which the Veteran's lumbar spine disability is evaluated.  The Board finds the medical evidence to be far more probative of the degree of impairment that his lay statements, even if sworn.

B.  Right and Left Knees

Historically, the RO granted service connection for degenerative joint disease of the right knee in a March 2002 rating decision, and assigned a 10 percent rating from September 28, 2000.  The Veteran's degenerative joint disease is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012). 

The Veteran's left knee disability, the RO awarded service connection for a tear of the left medial meniscus in an April 1974 rating decision, and assigned a 10 percent rating under38 C.F.R. § 4.71a , Diagnostic Code 5259, from May 1974 following a period of a 100 percent rating from January to May 1974.  In March 2002, the RO awarded a separate 10 percent rating for degenerative joint disease of the left knee under Diagnostic Code 5003, effective September 28, 2000.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint. In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5259, evidence of cartilage that is semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, calls for a 20 percent evaluation. Symptomatic removal of semilunar cartilage, however, warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, limitation of extension, impairment of the tibia and fibula, and genu recurvatum.

As indicated above, during the course of the Veteran's appeal, he underwent left total knee replacement in November 2009.  Accordingly, the RO assigned a 100 percent rating for the left knee disability from November 18, 2009 to December 31, 2010 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides that for one year following implantation of the prosthesis, a 100 percent rating is assigned. 

The RO also assigned a 30 percent rating under Diagnostic Code 5055 from January 1, 2011.  This Diagnostic Code provides that prosthetic replacement of the knee joint warrants a 30 percent minimum rating.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. 

A September 2006 x-ray report reflects diagnosis of degenerative arthritis of the left knee and mild degenerative arthritis of the right knee.  

A September 2006 treatment report from private physician Dr. S. includes a notation that inspection and palpation of the bones, joints, and muscles revealed pain on movement, crepitation, stiffness, swelling, and tenderness.  There was tenderness of both knees.  

On VA examination in October 2006, the examiner noted that the Veteran did not require use of an assistive device for walking.  Functional limitations due to the knees including standing for 15 to 30 minutes and walking up to one-quarter of a mile.  The Veteran endorsed pain in both knees, and instability, stiffness, and weakness only on the left side.  He denied episodes of dislocations or subluxations, locking episodes, giving way and effusion.  He indicated that his joint motion was affected.  Flare-ups of joint disease of moderate severity occurred every 2 to 3 weeks.  These lasted 1 to 2 days at a time, and he stayed in his easy chair when they occurred.  

Range of motion testing revealed right knee motion from 0 to 120 degrees, with pain beginning at the endpoint of range of motion.  There was no loss of motion on repetitive use.  Left knee range of motion was from 0 to 100 degrees.  There was no loss of motion on repetitive use.  There was no joint ankylosis.  

The examiner noted that there was crepitus of the left knee with clicks or snaps, but no grinding, instability, or patellar abnormality.  There was a meniscus abnormality on the left.  With respect to the right knee, the examiner noted that there was no crepitation, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.

X-rays of the knees revealed post-surgical changes on the left suggesting old anterior cruciate ligament repair, degenerative changes in the medial tibia compartments, more pronounces on the left than the right, and no acute bony abnormality.  The examiner diagnosed degenerative joint disease of both knees.  He found that the disability caused moderate effects on activities of daily living such as chores and shopping, and prevents sports.

A July 2007 treatment report from Dr. S. notes findings of swelling, tenderness, and crepitus of both knees.  

An October 2008 private treatment report reflects that the Veteran complained of pain of the entire left knee.  He denied locking, catching, giving way sensation, and popping and cracking.  He indicated that he had difficulty with bending.  Inspection of the knee revealed swelling, varus deformity, range of motion from 5 to 120 degrees, and no tenderness.  A total knee replacement was recommended.  

An October 2008 treatment report from the Scott Orthopedic Center reflects that the Veteran complained of left knee pain.  He denied locking and catching, giving way sensation, and popping and cracking.  Range of motion of the right knee was noted to be normal.  There was no tenderness, crepitation, or grinding of the right knee.  Instability testing yielded negative findings.  On the left, there was no swelling, ecchymosis, or erythema.  There was a genu varus deformity at 0 to 8 degrees.  There was no effusion.  Range of motion was to 115 degrees with normal extension.  There was some crepitation, but no tenderness or grinding.  Instability testing was negative.  The Veteran underwent left knee steroid injection.  

During the Veteran's May 2009 DRO hearing, he reported that his knee frequently gave way and that he was to undergo total knee replacement.  He indicated that he also experienced right knee pain, though this knee was not as problematic as the left.  He indicated that he received cortisone injections in both knees.  He reported that his gait was affected and that he had difficulty standing for long periods of time.  He reported that he walked "sideways" because of the knee pain and shifting of weight. 

An August 2009 report from Scott Orthopedic Center reflects the Veteran had been previously scheduled for total knee replacement but that to postpone due to heart problems.  He indicated that his right knee was causing discomfort and that he wanted another injection for the left knee.  Inspection of the left knee revealed swelling and varus deformity.  Range of motion was from 5 to 120 degrees.  Tenderness was moderate, diffuse, and global.  

On treatment on September 2009, there was no swelling, ecchymosis, erythema, deformity, or effusion.  Range of motion testing revealed normal extension and flexion to 130-140 degrees.  Muscle strength was normal and there was no tenderness.  

On VA examination in June 2009, the Veteran reported that his orthopedic surgeon indicated that bone was rubbing on bone in his left knee, and he had been scheduled for knee replacement later that year.  He indicated that the left knee swelled every day.  While his right knee also hurt, he indicated that it was not as painful as the left.  

With respect to the left knee, the Veteran endorsed stiffness, weakness, decreased speed of joint motion, warmth, swelling and tenderness, and weekly severe flare-ups lasting 1 to 2 days at a time.  During flare-ups, he wrapped his knee in hot towels and stayed off of the knee as much as possible.  He denied deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, and effusions.  

As regards the right knee, the Veteran endorsed pain, tenderness and decreased speed of joint motion.  He denied deformity, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups.  

He was limited in standing from 15 to 30 minutes, and able to walk about one-quarter of a mile.  He did not use an assistive device or aid for ambulation.

On physical examination, the examiner noted that the Veteran's gait was normal, and there was no evidence of abnormal weight bearing.  Objectively, there was evidence of tenderness of the right knee, but no crepitation, mass behind the knee, clicks or snaps, gridding, instability, patellar abnormality, or meniscus abnormality.  With respect to the left knee, there were objective findings of tenderness, pain at rest, weakness, guarding of movement, and meniscus abnormality, in that the meniscus was surgically absent.  The examiner noted that there was no evidence of crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, locking, effusions, or dislocation.  

Range of motion testing revealed left knee flexion to 110 degrees.  Extension was normal (0 degrees).  There was objective evidence of pain with range of motion.  Right knee range of motion testing on the right indicated flexion to 110 degrees and normal extension.  There was no objective evidence of pain with range of motion. With respect to both knees, there was no objective evidence of pain following repetitive motion, or additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  

X-rays revealed post-surgical and degenerative changes on the left, mild joint space loss on the right, and no acute bony abnormality, fracture, or effusion in either knee.  

Diagnoses of degenerative joint disease in all three compartments of the left knee with postoperative changes with orthopedic stables in both the tibia and femur and degenerative joint disease of the medial tibial compartment of the right knee were assigned.  While the Veteran was not employed, the examiner noted that the Veteran's knee disabilities caused moderate effects on his activities such as chores, shopping, exercise, and recreation, and prevented him from playing sports.  

Hospital operative reports reflects that the Veteran underwent total knee replacement of the left knee in November 2009, after a long-standing history of knee pain not responding well to conservative treatment.  The procedure was noted to be uneventful and he was reportedly doing well following surgery.  He was seen for physical therapy for approximately 6 to 8 weeks following surgery.

A November 2009 report following surgery reflects that the Veteran indicated that he was doing well after surgery but still had complaints of soreness and swelling.  In January 2010, the Veteran reported that he still experienced pain in the left knee cap on occasion, but was doing better.  He was still in physical therapy.  It was noted that the incision wound was healing nicely with no signs of wound drainage, erythema, dehiscence, or active infection.  There was trace effusions.  Range of motion was from 10 to 110 degrees.  There was mild tenderness remaining.  There was no crepitation or grinding.  

June 2010, October 2010 and December 2010 treatment reports from private physician Dr. S. reflect findings of bilateral knee tenderness.

During the Veteran's November 2010 Board hearing, the Veteran reported that he had difficulties with standing, walking, and climbing on uneven surfaces or when going downhill.  He indicated that he experienced constant pain in both knees.  He described the pain in the right knee as similar to a toothache.  He indicated that his right knee gave way, though he did not wear a brace.  He noted that it felt like he was walking sideways, at an angle.  He indicated that he experienced pain with motion on occasion, and has caught himself to prevent himself from falling.  He denied popping or cracking the right knee, but endorsed grinding.  

With respect to the left knee, the Veteran testified that he did not have full range of motion of the left knee and that his wife had to help him bend down.  He reported that he did not have full range of motion prior to his total knee replacement, either.  He reportedly experienced sharp pains when lying down.  He indicated that his left knee locked up and stiffened.  The Veteran indicated that his left knee would sometimes lock up on him prior to the surgery, as well.  He noted that he was told that his left knee was "bone on bone" prior to his total knee replacement.  He noted that the pain "comes and goes" since his surgery, and felt like someone was pushing on his knee.  He did not wear a brace.  He noted that the left knee swelled more than the right knee.  

On VA examination in April 2011, the Veteran reported that he experienced an aching in his left knee when he sat for long periods of time or walked a long distance.  Other symptoms endorsed included stiffness.  He denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, effusions, locking episodes, symptoms of inflammation, and flare-ups of the left knee.  With respect to the right knee, the Veteran endorsed pain with excess walking and stiffness.  He denied a history of deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups.  Functionally, the Veteran was limited in standing for 15 to 30 minutes and able to walk up to one-quarter of a mile. He took Lortab for treatment.  

Objectively, the examiner indicated that the Veteran's gait was normal and there was no other evidence of abnormal weight bearing.  On the left, there was bony joint enlargement, but no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality meniscus abnormality, or abnormal tendons or bursae.  The examiner noted three surgical scars.  Examination of the right knee also revealed bony joint enlargement, but no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality meniscus abnormality, or abnormal tendons or bursae.  With respect to the left knee prosthesis, the examiner noted that there was no weakness.

Range of motion testing revealed left knee flexion to 110 degrees and extension to 0 degrees.  There was objective evidence of pain with motion.  On the right, flexion was to 130 degrees, while extension was also normal (0 degrees).  There was no objective evidence of pain on motion.  While there was objective evidence of pain following repetitive motion, there was no additional limitation after 3 repetitions of range of motion.  There was no joint ankylosis.

The examiner diagnosed total arthroplasty of the left knee and degenerative joint disease of the right knee.  He noted that these knee disabilities caused decreased mobility, problems with lifting and carrying, and pain.  With respect to usual daily activities, the knee problems caused mild effects on exercise and moderate effects on sports.  

As regards the Veteran's service-connected right knee disability, the Board notes that the 10 percent rating assigned for this disability is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7.  Separate evaluations may be assigned for compensable limitation of extension, subluxation, or instability.  

The Board finds that a disability rating in excess of 10 percent for the service-connected right knee disability is not warranted.  Under the criteria of Diagnostic Code 5260, the Veteran has not demonstrated the functional equivalent of flexion limited to 30 degrees in order to warrant a higher disability rating under these criteria. At worse, the Veteran was able to flex his right knee to 110 degrees on VA examination in June 2009.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiners specifically found that repetition on the range of motion three times did not increase any of these symptoms. Consequently, a higher rating is not warranted on this basis.

Furthermore, there is no evidence of ankylosis, tears of the semilunar cartilage with frequent episodes of locking, pain, and effusion, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  With regard to other impairment of the right knee, while the Veteran has indicated that he experiences instability, on examination, instability of either knee was not demonstrated.  While the Veteran has indicated that he felt like he walked "sideways," that his knee gave way, and that he has had to catch himself to prevent himself from falling, there is no indication of specific incidents of falls or subluxations on examination or in treatment records.  Here we find that the medical evidence disclosing no instability is more probative and credible than the lay pleadings.  As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right knee disability is manifested by recurrent subluxation or lateral instability, and a rating in excess of 10 percent for the Veteran's service-connected right knee disability is not warranted. 

With respect to the claim for increased rating for degenerative joint disease of the left knee associated with tear of the left medial meniscus, post operative, prior to November 18, 2009, the Board again notes that the 10 percent rating assigned for this disability is consistent with painful motion and also with limitation of flexion to 45 degrees.  It is also consistent with extension limited to 10 degrees Again, in order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees or extension limited to 15 degrees.  

The Board finds that a disability rating in excess of 10 percent for left knee degenerative joint disease for the period prior to November 18, 2009, is not warranted.  Under the criteria of Diagnostic Code 5260, the Veteran has not demonstrated the functional equivalent of flexion limited to 30 degrees in order to warrant a higher disability rating under these criteria for this period. At worse, the Veteran was able to flex his right knee to 100 degrees on VA examination in October 2006.  While treatment records reflect extension limited to 5 degrees on occasion, the functional equivalent of extension limited to 15 degrees has not been shown.  Again, the examiners specifically found that repetition on the range of motion three times did not increase the Veteran's symptoms. Consequently, a higher rating is not warranted on this basis. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Moreover, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum of the left knee during this period.  The Veteran was already assigned a separate 10 percent rating for removal of the semilunar cartilage of the left knee under Diagnostic Code 5259, which is the maximum rating allowable under this code. See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  A separate rating for dislocation of the semilunar cartilage under Diagnostic Code 5259 is thus not warranted.

With regard to other impairment of the left knee, while the Veteran has indicated that he experiences instability, on examination, instability of the left knee was not demonstrated.  Again, the Veteran has indicated that he felt like he walked "sideways," that his knee gave way, and that he has had to catch himself to prevent a fall; however, there is no indication of specific incidents of falls or subluxations on examination or in treatment records during this time period.  The Board finds that the medical evidence disclosing no instability is more probative and credible than the lay pleadings.  As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left knee disability is manifested by recurrent subluxation or lateral instability, and a rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the left knee associated with tear of the left medial meniscus for the period prior to November 18, 2009, is not warranted. 

As regards the period following the Veteran's left total knee replacement beginning January 1, 2011, under Diagnostic Code 5055, the Board also finds that a rating in excess of 30 percent is not warranted.  As noted above, under Diagnostic Code 5055, a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.   As reflected above, none of the medical evidence following the surgery shows that the Veteran experienced severely painful motion or severe weakness as required for a disability rating of 60 percent under Diagnostic Code 5055.   While the Veteran experiences pain and some limitation of motion, he is still retains significant function. He also denied left knee weakness on examination in April 2011.

Accordingly, the Board must consider whether a rating in excess of 30 percent may be assigned by analogy to Diagnostic Codes 5256, 5260, 5261 and/or 5262.  38 C.F.R. § 4.71a.  However, once again, there is no evidence of ankylosis or impairment of the tibia and fibula following the surgery, and thus a rating under Diagnostic Codes 5256 or 5256 is not warranted.   Furthermore, on examination in April 2011, left knee flexion was 110 degrees and extension to 0 degrees.  Again, the examiner specifically found that repetition on the range of motion three times did not increase the Veteran's symptoms. Accordingly, compensable ratings under Diagnostic Code 5260 or 5261 are also not warranted.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has considered whether there is any other basis for granting higher ratings for either knee, but has found none.  Consideration has been given to assigning additional staged rating; however, at no time during the period in question have the right and left knee disabilities warranted more than the ratings discussed above.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 119.

C.  All Claims 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  
Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's lumbar spine degenerative joint disease, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a 20 percent rating is warranted for the period prior to June 11, 2009, but that a rating in excess of 20 percent for either period is not warranted.  The Board has also determined that a separate 10 percent rating for left lower extremity radiculopathy is warranted.   As regards the service-connected right and left knee disabilities, the Board has determined that ratings in excess of those assigned for all periods are not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent rating for degenerative joint disease of the lumbar spine prior to June 11, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine from June 11, 2009, is denied.

A separate 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee is denied.
Entitlement to a rating in excess of 10 percent for degenerative joint disease knee associated with tear of the left medial meniscus, post operative, prior to November 18, 2009, is denied.

Entitlement to a rating in excess of 30 percent for a left total knee replacement from January 1, 2011, is denied.


REMAND

Each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU. The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In this case, the Veteran has back and knee disabilities preclude him from employment.  

While this issue was referred RO in the Board's January 2011 remand, and the AMC issued a memorandum in June 2012 indicating that the issue required the immediate attention of the RO, the RO has not yet adjudicated the claim for a TDIU. As the Veteran may be entitled to a TDIU and such a claim was implicitly made along with the increased rating claim that the Board has decided herein, the RO should explicitly adjudicate this claim after performing any necessary development, to include obtaining a medical opinion as to the effect of the Veteran's service-connected disabilities upon his employability.

Accordingly, the claim for a TDIU is REMANDED for the following action:

After considering whether any additional development (such as obtaining a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability) is deemed necessary in light of any subsequently obtained evidence, the RO should adjudicate the Veteran's claim for entitlement to a TDIU rating. If the determination remains unfavorable to him, he and his representative must be furnished with a Statement of the Case regarding the TDIU, and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


